DETAILED ACTION
Claims 1-13, 15, and 17-19 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2021, has been entered.

Examiner Note
The examiner again notes quality issues with claim amendments.  That is, the claim text appears pixelated because applicant’s PDF submission includes amendments made with red font, as opposed to black.  Going forward, to prevent pixelation, which may result in a lack of clarity and/or misprinting, the examiner asks that applicant only submit documents in true black.

Drawings
The replacement drawings submitted on June 3, 2021, are objected to because of the following minor informalities:
In FIG.2, step 203, replace “Microcoder?” with --Microcoded?--.  See original FIG.2.
The replacement drawings submitted on June 3, 2021, are objected to under 35 U.S.C. 132(a) because they introduce new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
In FIG.1, the right border of component 140 includes a down arrowhead.  Original FIG.1 does not include this arrowhead and instead includes a left arrowhead pointing to said right border.  This new down arrowhead indicates a new flow/coupling of wires.
In FIG.5, the text of step 507 has been changed from the original.  In addition, it does not appear to be consistent with its description in paragraph [0065] of the specification.
Applicant is required to cancel the new matter in the reply to this Office Action.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Please ensure that all replacement drawings are in only black and white to avoid pixelation and further objection. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 13, “a mapping structure operable to host mappings…”, which is interpreted as a table memory (FIG.1, table 121) and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The examiner does note that that “register file controller…” was previously taken to invoke 112(f).  However, after further consideration, “controller” is not deemed to be a nonce term that is a substitute for “means”.  Instead “controller” is at a higher level of specificity than truly generic substitutes such as “component”, “unit”, “system”, “device”, etc.  See MPEP 2181(I)(A).  As such, broadest reasonable interpretation applies for this controller and its functions.  It is no longer interpreted to include specific structure set forth in the specification.


Claim Objections
Claim 1 is objected to because of the following informalities:
In the last paragraph, line 2, insert --in the first level register file-- before “to”.
Claim 7 is objected to because of the following informalities:
In the last paragraph, line 2, insert --in the first level register file-- before “to”.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-13, 15, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 7, line 7, “the metadata”.  This is the first reference to “metadata”.  Applicant must delete “the”, and insert --the-- before “metadata” in line 12.
In claims 8-12, each instance of “the metadata” because it isn’t clear if applicant is referring to the metadata of claim 7, line 7, or the metadata of claim 7, line 12.
In claim 13, in the 7th to last line, “the register file mapper controller”.  Applicant only previously sets forth a “register file mapper” (without “controller”) and a “register file controller” (without “mapper”).  The examiner recommends deleting “mapper” from the 7th to last line (this would ensure consistency with claim 19 as well).
In claim 19, “the hardware counters” as there are now hardware counters in claim 13 in addition to potentially separate hardware counters in claim 19, line 1.  Does applicant actually have further hardware counters beyond those set forth in claim 13?  If not, please adjust the “further comprising” language accordingly.
Claims 15 and 17-19 are rejected due to their dependence on an indefinite claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 16, and 16, respectively, of U.S. Patent No. 10,275,251 (as cited by applicant and herein referred to as ‘251).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by those in ‘251.
In instant claim 1, the examiner notes that the writing the data occurs responsive to said determining that the metadata indicating the reduced performance.  In claim 1 of ‘251, the writing occurs in response to the second mapping structure not including the second entry (last paragraph), and it is determined whether the second mapping structure includes the second entry responsive to said determining that the metadata indicating the reduced performance (column 20, lines 57-67).  Thus, the writing in claim 1 of ‘251 does occur responsive to said determining that the metadata indicating the reduced performance.
Regarding instant claim 18, the examiner notes that since claim 16 of ‘251 includes metadata, and this metadata must be stored/registered somewhere, an inherent register exists to register the metadata.

Claims 15, 17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16, of ‘251 in view of one or more of Sodani et al., U.S. Patent Application Publication No. 2005/0138338 A1 (as cited by applicant and herein referred to as Sodani), Bisht et al., U.S. Patent Application Publication No. 2013/0091578 (herein referred to as Bisht), Dally et al., U.S. Patent Application Publication No. US 2012/0079503 A1 (as cited by applicant and herein referred to as Dally), and the examiner's taking of Official Notice.
For each of these claims, applicant’s attention is directed to the prior art rejections set forth in the previous Office Action mailed on March 4, 2021.  Each of the limitations in claims 15, 17, and 19 would have been obvious to include in claim 16 of ‘251 for reasons set forth in said previous Office Action.

Allowable Subject Matter
Claims 1-13, 5, and 17-19 are allowed over the prior art.  Please submit a terminal disclaimer to overcome the double-patenting rejection (or take some other appropriate action) and address all remaining issues set forth above.

Response to Amendment/Arguments
The examiner notes that applicant amendments overcomes all objections/rejections except for those set forth above.  The examiner also notes that there are no specific arguments to respond to.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183